Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	This is in reply to papers filed on May 25, 2022. Claims 1 and 7 has been amended by Applicants’ amendment filed 05-25-2022. Claim 27 has been canceled by Applicants’ amendment filed 05-25-2022. Claim 28 has been added by Applicants’ amendment filed 05-25-2022. 

Therefore, claims 1, 7-10, 13-16, 18, 19 and 28 are under examination.

2.	The Examiner contacted Applicant’s representative David Provence to set up an interview, wherein the Examiner and Applicant’s representative conducted a telephonic interview on August 26, 2022. The Examiner’s proposed amendments to claims 1, 7, 10, 13, 14, 16 and 28; the cancelation of claims 8 and 9; and the addition of new claim 29. Authorization for the Examiner’s amendment to amend claims 1, 7, 10, 13, 14, 16 and 28; the cancelation of claims 8 and 9; and the addition of new claim 29 was given by David Provence through electronic mail (email) on August 26, 2022.
	
Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Because claim 1 is allowable, the restriction requirement between the species has been withdrawn. Accordingly, claim 11, 12 and 17 have been rejoined.


`.	ain stimulus.bjected to pain that was not subjected to pain d in naompounds on the inhibition or stimuaimulation of negative Claims 1, 7, 10-19, 28 and 29 meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  

Claims 1, 7, 10-19, 28 and 29 are allowable.

3.	Accordingly, claims 1, 7, 10-19, 28 and 29 are allowed.

Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 

Applicant has persuaded the Examiner that the combined references of Cusanovich et al., Craighead et al. and Chang et al.; as well as  the combined references of Giresi et al. and Kustatscher et al. do not teach the method of instant claim 1 because nucleosome depletion using SDS results in genome-wide uniform incorporation of the first index sequences that is not restricted to sites of chromatin accessibility, while maintaining nuclear/morphological integrity of the isolated nuclei.

Examiner’s Amendment
5.	In the claims

Claim 1 has been re-written as follows:
A method of preparing a sequencing library comprising nucleic acids from a plurality of single cells, the method comprising, in the following order:
(a)	providing cross-linked isolated nuclei;
(b)	subjecting the cross-linked isolated nuclei to a chemical treatment to unbind nucleosomes from genomic DNA to generate nucleosome-depleted nuclei, while maintaining nuclear integrity of the isolated nuclei, wherein the chemical treatment comprises a treatment with a detergent comprising sodium dodecyl sulfate (SDS) which disrupts nucleic acid-protein interactions;
(c)	distributing subsets of the nucleosome-depleted nuclei into a first plurality of compartments and contacting each subset with a plurality of transposome complexes, 
wherein the transposome complexes in each compartment of the first plurality of compartments comprises a transposase and a first index sequence, and
wherein the first index sequence in each compartment of the first plurality of compartments comprises a nucleotide sequence that is different from the nucleotide sequence of first index sequences in the other compartments of the first plurality of compartments;
(d)	fragmenting nucleic acids in the subsets of nucleosome-depleted nuclei into a plurality of nucleic acid fragments and incorporating the first index sequences into at least one strand of the nucleic acid fragments to generate indexed nuclei comprising indexed nucleic acid fragments, 
wherein the indexed nucleic acid fragments remain attached to the transposases, 
wherein the nucleic acid fragments are genomic DNA, and 
wherein the nucleosome depletion within the crosslinked isolated nuclei results in genome-wide uniform incorporation of the first index sequences that is not restricted to sites of chromatin accessibility;
(e)	combining the indexed nuclei to generate pooled indexed nuclei;
(f)	distributing subsets of the pooled indexed nuclei into a second plurality of compartments;
(g)	dissociating the transposases from the indexed nucleic acid fragments;
(h) 	reversing the cross-links within the isolated nuclei;
(i)	incorporating into the indexed nucleic acid fragments in each compartment of the second plurality of compartments a second index sequence to generate dual-index fragments, wherein the second index sequence in each compartment comprises a nucleotide sequence that is different from the nucleotide sequence of second index sequences in the other compartments of the second plurality of compartments; and
(j)	combining the dual-index fragments, thereby producing a sequencing library from the plurality of single cells. 

Claim 7 has been re-written as follows:
The method of claim 1, wherein prior to step (a): (i) the isolated nuclei are treated with a cross-linking agent to provide cross-linked isolated nuclei, wherein the cross-linking agent is formaldehyde; or (ii) the plurality of single cells are treated with a cross-linking agent, then the nuclei are isolated from the plurality of single cells to afford cross-linked isolated nuclei, wherein the cross-linking agent is formaldehyde.

Correct claim 10 as follows:
Page 4, line 1 of claim 10, the phrase “The method of claim 9, wherein the transposases” is replaced by –The method of claim 1, wherein the transposases—

Claim 13 has been re-written as follows:
The method of claim 1, wherein the subsets of the pooled indexed nuclei comprise at least 10 times fewer nuclei as compared to the subsets of the nucleosome-depleted nuclei.

Correct claim 14 as follows:
Page 4, line 2 of claim 14, the phrase “each of the transposons comprising” is replaced by –each transposon comprising—

Claim 16 has been re-written as follows:
The method of claim 15, wherein the incorporation of the second index sequence in step (i) comprises contacting the indexed nucleic acid fragments in each compartment of the second plurality of compartments with a first universal primer and a second universal primer, each indexed nucleic acid fragment comprising an index sequence and a sequence identical to or complementary to a portion of the first universal sequence.

Claim 29 is newly added as follows:
The method of claim 16 further comprising performing an exponential amplification reaction.

Claims 8 and 9 have been canceled.

Conclusion

Claims 1, 7, 10-19, 28 and 29 are allowed.

Any inquiry considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Heather Calamita can be reached on (571) 272-2875. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639